Citation Nr: 0316411	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  98-00 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for residuals of a lumbar laminectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


REMAND

The veteran served on active duty from October 1968 to 
October 1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 1997 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Waco, 
Texas, which denied entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of a lumbar laminectomy.

The veteran alleges that his current back disability was 
caused by surgery that he claims was improperly performed at 
a VA facility.  He alleges that the surgery that took place 
in September 1990 was incomplete and that he was turned down 
for additional surgery that had been recommended by his 
physician.

The law applicable to the veteran's claim under this 
statutory provision has undergone changes in interpretation 
and substantive changes in recent years.  The veteran's claim 
was filed in 1995, and it is adjudicated under the version of 
38 U.S.C.A. § 1151 extant before the enactment of a statutory 
amendment that, for claims filed after October 1, 1997, 
precludes benefits unless disability results from negligence 
or other fault on the part of VA or as a result of an event 
not reasonably foreseeable.  See VAOPGCPREC 40-97; Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (September 26, 1996).  
Thus, as the veteran's claim is to be adjudicated under the 
law in effect prior to October 1997, neither VA fault nor an 
event not reasonably foreseeable is required in order to 
grant this claim.  However, it is required that there be an 
injury or an aggravation of an injury that occurs as the 
result of hospitalization or medical or surgical treatment 
provided under laws administered by VA, and that such injury 
or aggravation be not the result of the veteran's own willful 
misconduct.  See Brown v. Gardner, 513 U.S. 115 (1994).

Additional development is necessary in this case before a 
decision on the merits of the veteran's claim can be made.  
Although some VA records were obtained dated between June 
1990 and December 1991, including some that refer to his 
September 1990 surgery, these records specifically do not 
include the actual surgery report from the surgery that took 
place, which is crucial to the adjudication of this claim.  
It also appears that other VA records such as post-surgery 
recovery records are not completely associated with this 
claims file.  There is also of record a Social Security 
Administration (SSA) decision that cites to potentially 
pertinent evidence, as well as indication of some relevant 
private treatment records, which do not appear to be 
associated with this claims file.  The veteran should also be 
afforded an appropriate VA examination on remand.

Accordingly, this case is remanded for the following:

1.  Make arrangements to obtain the 
following:

(a)  All records, including the surgical 
report and recovery and follow-up 
treatment record, nursing notes, clinical 
notes, inpatient treatment notes, 
laboratory test results, consent forms, 
or other medical records associated with 
the September 21, 1990, hospitalization 
and surgery from the Temple VA Medical 
Center.  

(b)  The veteran's complete records 
(notes; discharge summaries; 
hospitalization reports, surgical 
reports, consults; lab findings; imaging 
(X-Ray, MRI, CT scan); procedures; 
problem list; and confirmed diagnoses) 
showing treatment for a back disorder 
dated from 1988 to present from the 
Central Texas Health Care System (Waco, 
Temple, Marlin, and the Outpatient Clinic 
in Austin). 

If these records are not available, that 
fact should be entered into the claims 
file.  The RO must make as many attempts 
as are necessary to obtain these records.  
Efforts to obtain these records should 
end only if it is determined that the 
records sought do not exist or further 
efforts to obtain them would be futile.

2.  Make arrangements to obtain the 
veteran's complete medical records from 
Trinity Valley Medical Center showing 
treatment for a low back disorder dated 
from 1988 to present.

3.  Make the necessary arrangements to 
obtain a copy of any and all SSA decisions 
denying or granting disability benefits to 
the veteran.  Obtain all the records from 
the SSA that were used in considering the 
veteran's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If these 
records are duplicates of those already on 
file, that fact should be annotated in the 
claims folder.  Any other records should 
be associated with the claims folder.
 
4.  After copies of all treatment records 
have been associated with the claims file 
to the extent possible, afford the 
veteran VA orthopedic examination.  All 
indicated tests and studies should also 
be conducted.  The claims folder and a 
copy of this remand must be made 
available for review by the medical 
examiner  prior to the examination.  The 
examiner should indicate in the 
examination report whether the claims 
folder was, in fact, reviewed.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not that the veteran has an additional 
low back disability which was proximately 
caused or aggravated by any medical 
treatment afforded him by VA in September 
1990 (as opposed to merely coincidental 
with that treatment).  If there is no 
such relationship, the examiner should 
also specifically indicate so in the 
report.

If there is any type of relationship 
between the VA treatment afforded the 
veteran and any current low back 
disorder, the examiner must fully explain 
such relationship.  Is any additional low 
back disability a necessary consequence 
(those which are certain or intended to 
result) of the September 1990 surgery, or 
the continuance of natural progress of 
the injury for which the veteran was 
treated?  It should be emphasized to the 
examining specialist that "fault" or 
"medical negligence" is not at issue in 
this case.

The examiner should provide a 
comprehensive report including complete 
rationale for all conclusions reached.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2002);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

6.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative, if any, should 
be furnished a supplemental statement of 
the case and be given a reasonable period 
of time within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He is, however, free 
to submit additional evidence or argument to the RO on 
remand.  Quarles v. Derwinski, 3 Vet. App. 129 (1992); Booth 
v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




